Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
    )    No. 08-05-00124-CV
IN THE INTEREST OF                                      )
                                                                             )Appeal from
R.D.D., D.I.D., AND N.D., CHILDREN.           ) 
)      383rd District Court
)
) of El Paso County, Texas
)
)          (TC# 75-3690)

MEMORANDUM OPINION

            Myra Deucher, pro se, attempts to appeal from an order on a motion to affirm child support
arrearage.  Having determined sua sponte that Deucher failed to properly perfect this appeal, we
dismiss the appeal for want of jurisdiction.
            A civil appeal is perfected when the notice of appeal is filed.  Tex.R.App.P. 26.1; see
Restrepo v. First National Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--El Paso 1995, no writ)(applying former Tex.R.App.P. 40(a)(1)).  When no motion for new trial or
request for findings of fact or conclusions of law is filed, the notice of appeal must be filed within
thirty days after the judgment is signed.  Tex.R.App.P. 26.1; Restrepo, 892 S.W.2d at 238.  A notice
of appeal is considered timely if filed within fifteen days of the due date and accompanied by a
reasonable explanation for the failure to file on the due date.  Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997).
            On March 11, 2005, the trial court denied a motion filed by the Office of the Attorney
General of the State of Texas to confirm child support arrearage.  Thus, Deucher’s notice of appeal
was due to be filed no later than April 10, 2005.  The Court previously granted Deucher’s motion
to extend the time in which to file notice of appeal and notified her that the due date for filing the
notice of appeal was April 25, 2005.  The notice of appeal was not filed by the due date. 
Accordingly, we dismiss the appeal for want of jurisdiction.


June 9, 2005                                                                
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.